 
 
I 
111th CONGRESS
2d Session
H. R. 4630 
IN THE HOUSE OF REPRESENTATIVES 
 
February 22, 2010 
Mr. Ackerman (for himself, Ms. Hirono, Mr. Capuano, Mrs. Maloney, and Mr. Gutierrez) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To amend the securities laws to require that registration statements, quarterly and annual reports, and proxy solicitations of public companies include a disclosure to shareholders of any expenditure made by that company in support of or in opposition to any candidate for Federal, State, or local public office. 
 
 
1.Short titleThis Act may be cited as the Corporate Politics Transparency Act.  
2.Disclosure to shareholders of certain political expenditures 
(a)Quarterly and annual reportsSection 13 of the Securities Exchange Act of 1934 (15 U.S.C. 78m) is amended by adding at the end the following new subsection: 
 
(m)Disclosure of certain political expenditures
(1)Disclosure requiredEach quarterly and annual report required under this section or section 15(d) shall include a disclosure of the total of any independent expenditures in support of or in opposition to any candidate for Federal, State, or local public office made by the issuer during the preceding 6-year period. Such disclosures shall contain, at minimum, the name and political party affiliation of each candidate in support of whom or in opposition to whom an independent expenditure was made, the amount of each such expenditure, the public office that such candidate was or is seeking, including the relevent State, city, or district, and a statement of the issuer’s interest in and reason for making such expenditure.  
(2)DefinitionFor purposes of this subsection, the term independent expenditure in support of or in opposition to any candidate for Federal, State, or local public office means an expenditure or series of expenditures totaling more than $10,000 for any single candidate during any single election that— 
(A)is an independent expenditure under the Federal Election Campaign Act of 1971; or 
(B)is relating to a candidate for State or local public office that would be treated as an independent expenditure under such Act if the candidate were a candidate for Federal public office.. 
(b)ProxiesSection 14 of the Securities Exchange Act of 1934 (15 U.S.C. 78n) is amended by adding at the end the following new subsection: 
 
(i)Disclosure to shareholders of political expendituresAny solicitation of any proxy or consent or authorization in respect of any security of an issuer shall contain a disclosure of the total of any independent expenditures in support of or in opposition to any candidate for Federal, State, or local public office made by the issuer during the preceding 6-year period. Such disclosure must be clear and conspicuous and, at minimum, contain the name and political party affiliation of each candidate in support of whom or in opposition to whom an independent expenditure was made, the amount of each such expenditure, the public office that such candidate was or is seeking, including the relevent State, city, or district, and a statement of the issuer’s interest in and reason for making such expenditure. For purposes of this subsection, the term independent expenditure in support of or in opposition to any candidate for Federal, State, or local public office has the meaning given such term in section 13(m)(3). . 
(c)Registration statementsSection 7 of the Securities Act of 1933 (15 U.S.C. 77g) is amended by adding at the end the following: 
 
(c)The registration statement shall also contain a disclosure of any independent expenditures in support of or in opposition to any candidate for Federal, State, or local public office made by the issuer during the preceding 6-year period. Such disclosure shall contain, at minimum, the name and political party affiliation of each candidate in support of whom or in opposition to whom an independent expenditure was made, the amount of each such expenditure, the public office that such candidate was or is seeking, including the relevent State, city, or district, and a statement of the issuer’s interest in and reason for making such expenditure. For purposes of this subsection, the term independent expenditure in support of or in opposition to any candidate for Federal, State, or local public office has the meaning given such term in section 13(m)(3) of the Securities Exchange Act of 1934 (15 U.S.C. 78m(m)(3)).. 
(d)Modification of formsThe Securities and Exchange Commission shall make such modifications to any forms made available by the Commission to facilitate the disclosures required by the amendments made by this Act.   
 
